DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 07/27/2021. Claim 2 has been cancelled. Claims 1, 3, 9, 11, 15 and 17 have been amended. Claims 1 and 3-20 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dally et al. (US 20200249674 A1, hereinafter “Dally”) in view of Cho et al. (US 20180210939 A1, hereinafter “Cho”).
Regarding claim 1, Dally (Figs. 1-4) discloses a method of operating an autonomous vehicle, comprising obtaining a partial prefix at the autonomous vehicle (see paragraph [0047] “vehicle 602 may be an autonomous vehicle or other type of vehicle or object that can be controlled at least partially autonomously”); recalling a plurality of candidate episodes from an episodic memory associated with the autonomous vehicle in response to receiving the partial prefix at the episodic memory (see paragraphs [0015] “… a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road” and ¶ [0047] “As mentioned, data can be obtained from other sources as well, such as nearby vehicles able and/or permitted to share the data.”); comparing, at a hyper-association module associated with the autonomous vehicle, each of the candidate episodes to the partial prefix to obtain an intermediate episode (see paragraph [0045] “Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources”); 
selecting a hypothesis episode based on the intermediate episode (see paragraph [0035] “The "move generator" DNN can generate the most likely move for non-critical actors, and up to three or four most probable moves for critical actors (such as the actors directly adjacent the present vehicle)”) and at least ¶ [0046], [0068]; and 
navigating the autonomous vehicle based on the hypothesis episode (see paragraph [0045] “… The first vehicle can then be caused 414 to maneuver, or otherwise make a navigation decision, based at least in part upon the first action”).
Applicant has amended the claim to recite the limitation of “... wherein the partial prefix is an observed spatiotemporal data sequence of an object within a scene; … wherein the plurality of candidate episodes are spatiotemporal data sequences;… a select a candidate episode from the plurality of candidate episodes as… from the episodic memory using …”. However, Cho teaches or at least suggests wherein the partial prefix is an observed spatiotemporal data sequence of an object within a scene; … wherein the plurality of candidate episodes are spatiotemporal data sequences;… a select a candidate episode from the plurality of candidate episodes as… from the episodic memory using (Soar stores the working memory elements (WMEs) into a tree structure in the working memory and stores the event sequence as a list of pointers to the corresponding WMEs in each episode; Cho at [0004] and [0055]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Dally to include the plurality of candidate episodes are spatiotemporal data sequences, as taught by Cho in order to improve performance of a computer system.

Regarding claim 3, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the intermediate episode recalls more than one candidate episode  from the episode memory, further comprising providing the candidate episode  recalled by the intermediate episode to the hyper-association module (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 4, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the episodic memory and hyper- association module are components of a hypothesizer of a cognitive processor of the autonomous vehicle, and the hypothesizer provides the hypothesis episode to the cognitive processor (see paragraphs [0030], [0047] “FIG. 6 illustrates an example environment 600 that can be utilized to implement aspects of the various embodiments. In many embodiments the various components will all be contained in the vehicle 602 itself, in order to avoid network or connectivity issues for security-sensitive operation”) and at least ¶ [0076] “An example training process can suggest different hyperparameter configurations based on feedback for the performance of previous configurations”).

Regarding claim 5, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module applies a metric between the partial prefix and each candidate episode to determine a similarity between the partial prefix and the candidate episode (see paragraph [0047] “FIG. 6 illustrates an example environment 600 that can be utilized to implement aspects of the various embodiments. In many embodiments the various components will all be contained in the vehicle 602 itself, in order to avoid network or connectivity issues for security-sensitive operation”).

Regarding claim 6, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module selects a candidate episode from the plurality of candidate episode having the smallest metric as the intermediate episode (see paragraph  [0047] “FIG. 6 illustrates an example environment 600 that can be utilized to implement aspects of the various embodiments. In many embodiments the various components will all be contained in the vehicle 602 itself, in order to avoid network or connectivity issues for security-sensitive operation”).

Regarding claim 7, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module combines at least some of the plurality of candidates to form the intermediate episode when none of the metrics for the plurality of candidates meets a selected criterion (see paragraph  [0047] “FIG. 6 illustrates an example environment 600 that can be utilized to implement aspects of the various embodiments. In many embodiments the various components will all be contained in the vehicle 602 itself, in order to avoid network or connectivity issues for security-sensitive operation”).

Regarding claim 8, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches creating the intermediate episode by combining the candidates in the order of a rank based on the metric (see paragraph  [0047] “FIG. 6 illustrates an example environment 600 that can be utilized to implement aspects of the various embodiments. In many embodiments the various components will all be contained in the vehicle 602 itself, in order to avoid network or connectivity issues for security-sensitive operation”).

Regarding claim 9, Dally (Figs. 1-4) discloses a system for operating an autonomous vehicle (see paragraph [0047] “vehicle 602 may be an autonomous vehicle or other type of vehicle or object that can be controlled at least partially autonomously”), comprising an episodic memory for storing a plurality of episodes and to recall a plurality of candidate episodes in response to receiving a partial prefix (see paragraphs [0015] “… a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road” and ¶ [0047] “As mentioned, data can be obtained from other sources as well, such as nearby vehicles able and/or permitted to share the data”);
 a hyper-association module configured to receive the plurality of candidate episodes from the episodic memory and obtain the intermediate episode from the plurality of candidate episodes (see paragraph [0045] “Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources”) ; and
 a navigation system configured to navigate the autonomous vehicle using the hypothesis episode (see paragraph [0045] “… The first vehicle can then be caused 414 to maneuver, or otherwise make a navigation decision, based at least in part upon the first action”).
Applicant has amended the claim to recite the limitation of “… wherein the partial prefix is an observed spatiotemporal data sequence of an object within a scene and the plurality of candidate episodes are spatiotemporal data sequences… compare the plurality of candidate episodes to the partial prefix to select a candidate episode…  as an intermediate episode, wherein the episodic memory recalls a hypothesis episode using the intermediate episode”. However, Cho teaches or at least suggests wherein the partial prefix is an observed spatiotemporal data sequence of an object within a scene and the plurality of candidate episodes are spatiotemporal data sequences… compare the plurality of candidate episodes to the partial prefix to select a candidate episode… as an intermediate episode, wherein the episodic memory recalls a hypothesis episode using the intermediate episode (Soar stores the working memory elements (WMEs) into a tree structure in the working memory and stores the event sequence as a list of pointers to the corresponding WMEs in each episode; Cho at [0004] and [0055]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Dally to include the plurality of candidate episodes are spatiotemporal data sequences, as taught by Cho in order to improve performance of a computer system.

Regarding claim 10, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the episodic memory and hyper- association module are components of a hypothesizer of a cognitive processor of the autonomous vehicle (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 11, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module applies a metric between the partial prefix and each of the plurality of candidate episodes to select the candidate episode as the intermediate episode (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 12, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module selects a candidate episode from the plurality of candidate episodes having the smallest metric as the intermediate episode (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 13, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module combines at least some of the plurality of candidate episodes to form the intermediate episode (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 14, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module creates the intermediate episode by combining the candidates in the order of a rank based on the metric (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 20, Dally, as modified Cho discloses the claimed invention substantially explained above. Further, Dally (Figs. 1-4) teaches wherein the hyper-association module creates the intermediate episode by combining the candidates in the order of a rank based on the metric (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 15, Dally (Figs. 1-4) discloses an autonomous vehicle (see paragraph [0047] “vehicle 602 may be an autonomous vehicle or other type of vehicle or object that can be controlled at least partially autonomously”), comprising an episodic memory for storing a plurality of episodes and to recall a plurality of candidate episodes in response to receiving a partial prefix (see paragraphs [0015] “… a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road” and ¶ [0047] “As mentioned, data can be obtained from other sources as well, such as nearby vehicles able and/or permitted to share the data.”); 
a hyper-association module configured to receive the plurality of candidate episodes from the episodic memory and obtain the intermediate episode from the plurality of candidate episodes (see paragraph [0045] “Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources”); and 
a navigation system configured to navigate the autonomous vehicle using the hypothesis episode (see paragraph [0045] “… The first vehicle can then be caused 414 to maneuver, or otherwise make a navigation decision, based at least in part upon the first action”).
Applicant has amended the claim to recite the limitation of “… wherein the partial prefix is an observed spatiotemporal data sequence of an object within a scene and the plurality of candidate episodes are spatiotemporal data sequences… compare the plurality of candidate episodes to the partial prefix to select a candidate episode…  as an intermediate episode, wherein the episodic memory recalls a hypothesis episode using the intermediate episode”. However, Cho teaches or at least suggests wherein the partial prefix is an observed spatiotemporal data sequence of an object within a scene and the plurality of candidate episodes are spatiotemporal data sequences… compare the plurality of candidate episodes to the partial prefix to select a candidate episode…  as an intermediate episode, wherein the episodic memory recalls a hypothesis episode using the intermediate episode (Soar stores the working memory elements (WMEs) into a tree structure in the working memory and stores the event sequence as a list of pointers to the corresponding WMEs in each episode; Cho at [0004] and [0055]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Dally to include the plurality of candidate episodes are spatiotemporal data sequences, as taught by Cho in order to improve performance of a computer system.

Regarding claim 16, Dally (Figs. 1-4) discloses The vehicle of claim 15, wherein the episodic memory and hyper- association module are components of a hypothesizer of a cognitive processor of the autonomous vehicle (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).
 
Regarding claim 17, Dally (Figs. 1-4) discloses wherein the hyper-association module applies a metric between the partial prefix and each of the plurality of candidate episodes to select the candidate episode as the intermediate episode (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 18, Dally (Figs. 1-4) discloses wherein the hyper-association module selects a candidate episode from the plurality of candidate episodes having the smallest metric as the intermediate episode (see paragraph [0047] “The vehicle typically will include one or more computer memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Regarding claim 19, Dally (Figs. 1-4) discloses wherein the hyper-association module combines at least some of the plurality of candidate episodes to form the intermediate episode (see paragraph [0047] “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663